OFFICE   OF THE AlTORNEY        GENERAL        OF TEXAS
                                       AUSTIN




      Iionorabl6 uill1.u 0. xopom~ld              A       -_,
      County Attorney
      Coke county
      Robert x.40,Texas
      Dear Slrr




                                                            nion of thle de-
      partment    upon the 4b                               has born reoeivsa.
                                                            ed Civil   Statutes,
2‘    provldert
!,~
I                                                      6OhoO1 superin-
                                                        be ox offiG




                                 cepeotltecounties and oondl-
                                 ttbiui p~rf0~m0~  or his
                                 PY   0f   the   OX   0friOi0   f~pOrin-
                                0 lnatructionin all countlea
                                e, irom and aSlier September 3,
                                the etats and oounty available

                The population of Coke County aocordlng to the
      1940 $ederal Ceneus is four thoueand rive hundred ninety
      (4690)Inhabitants.
                Artiola 3883, Vernon’e Annotated Qloi1 Statutes,
      reads In part as folloire:
     Honorable William C. #ODot¶alQ,
                                   Page 2


              'Exceptaa otherwireprovldsd in thla hot,
         the ~+nrut7ii
                    feea that may be retained by praolnot,
         aounty and dlatrlot offlosra mcntloned la thla
         article ehkll be as follorra:
                   In oountlee ooatainlngtwenty-fire
         (25,O~~jthouaand or leea inhabitante;aount?
         Judge, . . . Tynty-four Hundred ($2400.00)
         Dollaro'  ,   .   l   .



               Article '3891,Vernon'e Annotated ClVll Btatutre,
     reads in part ae followe:
               Wioh orricer naaiedin thie Chapter shall
          first out of the current Is88 of hla offior pay
          or be paid the emount allowed him under the pro-
          vlalone of Artiole 3883, together vlth the eal-
          arlee of hi8 aeslstante and deputies, and author-
          1zeQ expeneeounder Artiole 3899, and the amount
          neoesaary to oover coet of prfmlum on vhatevor
          surety bond may be required by law. If the cur-
          rent feeo of suoh oifloe oolleatgd fn any year
          be more than the a@ount needed to pay the amounts
          above apeolflad, earn8ahall be deemed 8X08SeP
          e.ndohall be dlapoaed of in the manner hereln-
          after provided.
               *In oountlee containing twenty-flvethou-
          sand (25,000)or leas Inhabitants,dietriot and
          county orflcera named herein shall retain one-
2~        third of such exoeai3 ieea until auoh one-third,
c         together with the amounts ape&fled In Artlola
          3283, Fount3 to Three Thousand Dollara ($5000.00).
1.
i         . . .
p                Art1018 3888, Vernon’e Annotated Civil   Btatuteo,
     Provldea:
               aIn a oounty where the oounty Judge aote
          as superintendentof public lnatruotlon,he shall
          receive for euch aerviaaa Buoh ealary not to ex-
          ceed Nine Hundred Dollara ($900.00)a year aa the
          county board of echo01 trueteee 0r the r86peotlve
          oountlea may provide. The amount ehall be paid
          In the manner apeclrled in Chapter 49, Aote 0r
          the Forty-firetLeglolature,Fourth.z?alled  SeselOn,
          (Article2?OOd-1) and in Chapter 175, hota OS the
Htnorable‘nillllam
                C. HoDonald, Page 3


     Forty-aeoondLeglslaturs,Regular DessIOn, (Art1010
     2827a)."
          Article 3895, Vernon’s Annotated Btatutrr,    raada
a0 follow;
                  .I ;
           *The coawlee~onera'court IIIhereby debarred from
     allowing oompenaatlonfor 8x-offloI08ervlcee to OOUn-
     ty offlolalevhen the compeneatlonand exoeaa Sees
     vhlch they are allowed to retain ahall reach-the aax-
     lmum provided for In tlalechapter. In oaeea uhere th8
     ooapenaatlonand exoeee Seer~whlchthe oSSloce are
     allowed to retain &all not reach the nrorlrpun   provid-
     ed for In thIa chapter,   the coaunloalonerr~
                                                 court
     shall allow ooapeosatlonfor 8x o?flOIo aercpIcOe     when,
     in thslr jUd@B8nt,0UChOoPlpanaatlOn  ia neCeeBBI?J,   prO-
     vlded, euch compensationfor 8x oSSIolo rervloee al-
     lowed ohall not.lncreaeethe compensationof the oi-
     floial beyond the maximuni of compeneatlonand exoeaa
     See6 allowed to be retaInad by him under thlo chapter.
     Provided, however, the ex offlaio hareln authorized
     ahall be allowed only after an OpportunltJ for pubUo
     hearing and only upon the aSfLrmatIv8 vote of at
     least three siemberaof the Uommireloners'oourt.a

           By tIrtue oftie ibove mentioned etatuteo,6 OOUnty
Judge In a county aontainlnglees than twenty thousand ln-
habitante,who Is compensatedon a See basis,        retain the
maximum of Twenty-fourHundred Dollara             , and one-
third OS the exoeee f8es,th0 maxImum compensationand excess
See6 not to exceed Three Thousand Dollare (gsOOO.OO),making
It posalble for the county udge to earn and retain a total
Of Three Thouaand Dollarc ( 3000.00) per year aa hie maxImum
Qomppenaation.  In this oonneotlon,It le to be noted that
county offlclale ln countire oontalnlnga population of twenty
thoueand (20,OOO)lnhabltanteor more wet be~aompeneatedon
UI annual salary baaia a@ preaorlbadby the ~OfflosrmSalarY
Law". In counties oontalnlng a population of less than twenty
thousand inijabltante, It 1s optional with the commIeslonere'
Oourt whether said officers are to be compensatedon an antIUti
salary or fee baala, we are informed by the State Comptroller,
the county offlclala of Coke County are compensated on a See
baeis.
          Vlth referenae to Article 3888, supra, ne dlreot
Your attention to ~thefact that this article hae been long
Construedby this department aa bulng aocountable aa pet Of
the maximum the officer could retain under the provl.rdone
Of Article 3891,aupra,and the oounty judge la not entitled
to the oompaneationprovided by hrtlcle 3888 over and above
hia maxlmum oompensatlonarrived at by reason of said Article
3891.


t
Honorable Wllllam C. hoDonald, Page 4



          It has been oonsletentlpheld by former admitis-
tratlons OS thle oiiloe that the oonunlselon8rr~ oourt may
allow a oounty judge ex offlollooompeneatlonunder AHlo
3896, in any amount within the dieoretloaof that    body tao
long aa the total oS Sees earned plucl8x oSSle10 may equal,
but not exoeed, the maximum allowed by law, In thlr   in-
etance, &axo,oo.
                                                             .
          In Oplnlon lo. 2Sl0, rendered by thlr department
on March 9, 1921, and printed In the Attorney Qentral'e
Report6 and Oplnlonr for 1920-22, page 297, It wa8 held
that the oounty judge, aotlng as 8x oiiloio county tohool
auperlntendtntuaa alaply periorslngaddltlonal dutitr and '
the compensatloafor his .strvlore ae ex oftlclo county
eohool euperlnttndentoonstltute a its a8 oounty JUdgt.
          In view OS the Soregoingauthorltlesyou are rt-
epeotSullyadtrioedthat lt 1s the opinion OS thlr depart-
mtnt that the maximum legal ealary of the county judge of
Coke County, who la 8x offI. county eohool euperlntendent,
1s Three Thoueand poliara ($2OCO.O0)per amum.
          Your queetlon wlth referenos to txpenets whloh uay
bt dsduoted in arriving at tht maxkmum salary ie very geu-
erol ana epeoifiee no partloular dtdudtion that you may have
in mind, therefore,it neoessarllyfollow that we must aatvtr
the aime in a general manner. The legal deduotlona that oan
be mad8 are those whloh are ep8olSleU1.nArtiole 3291 aud
Article 3899, said deduction8 to be mad8 in oomplianoewith
said statutea.
         Trusting that the Sortgolng ruiiy     an~uers your
inquiry,we art
                                       Yours very truly
                                  ATTORXEXCHCtWbU OF TEXAS



                                            Ardell Wllllame
nlr:Li4                                           Aesletant
                 AP~ROVEDJA~16, lg41